DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of species I, including claims 1, 2, 3-7, 15, and 17 in the reply filed on 8/1/2022 is acknowledged. Furthermore, claims  8-14, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. The election of species I is now made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miyazawa (US 2015/0229831).
Regarding claim 1, Miyazawa discloses an image capturing apparatus (camera) (Miyazawa, fig. 1) comprising:
an image sensor (image sensor 201) configured to be able to output an image capturing signal, in which a subject image is captured, and a focus detection image signal, for which light that has passed through regions with different exit pupils of an imaging optical system (lens 100) has been photoelectrically converted (Miyazawa); and
at least one processor or circuit (circuit 105) (Miyazawa, fig. 1, par [0027, 0030-0032]) configured to function as:
a focus detection unit (circuit 105) configured to set, on a screen of the image sensor, a focus detection range (area 25) for performing focus detection, and to perform focus detection, in each of a plurality of focus detection frames in the focus detection range, based on the focus detection image signal (Miyazawa, fig. 1, par [0030-0032], wherein area 25 for focus detection is set based on focus detection signal); and
a focus adjustment unit (circuit 105) configured to perform a focus adjustment, during a shooting preparation operation (shooting related to search phase 11 and Wob phase 13) and a shooting operation (shooting operation related to change detection phase 15), based on an output of the focus detection unit, for tracking a subject (Miyazawa, figs. 1, 2, 3, par [004-0049], wherein focus is performed for shooting shooting related to search phase 11 and Wob phase 13 and shooting operation related to change detection phase 15),
wherein the focus detection unit (circuit 105) makes the focus detection range (area 27) during the shooting operation broader than the focus detection range during shooting preparation operation (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein area 27 is larger than area 25).
Regarding claim 2, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses the focus detection unit (circuit 105) obtains, in each of a plurality of focus detection frames in the focus detection range, a defocus amount (defocus amount) of a subject (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein defocus amount is obtained for focus processing).
Regarding claim 3, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses the focus detection unit (circuit 105) makes, during the shooting operation, the size of each of a plurality of focus detection frames in the focus detection range greater than that of during the shooting preparation operation so as to broaden the focus detection range (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein area 27 is larger than area 25).
Regarding claim 4, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses the focus detection unit (circuit 105) makes, during the shooting operation, the number of a plurality of focus detection frames (the number of frames in area 27) in the focus detection range larger than that of during the shooting preparation operation so as to broaden the focus detection range (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein area 27 is larger than area 25).
Regarding claim 5, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses the focus detection unit (circuit 105) sets, during shooting preparation operation, the focus detection range to be the same size as a range of a focus detection display frame indicating a focus detection range displayed in a finder (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein area 27 is larger than area 25).
Regarding claim 6, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses a range of the focus detection display frame (area 27) is also made broader in a case where the focus detection range is made broader during shooting operation (Miyazawa, figs. 1, 2, 3, par [0047-0049], wherein area 27 is larger than area 25).
Regarding claim 7, Miyazawa discloses aforementioned limitations of the parent claim. Additionally, Miyazawa discloses the focus detection unit (circuit 105) sets, in shooting standby (a standby) before shooting preparation operation is performed, the focus detection range (area 25) to the same size as the focus detection range during shooting preparation operation (Miyazaway, fig. 3, wherein area 25 is set for a shooting standby).
Regarding claim 15, the same ground of rejection as in claim 1 is applied.
Regarding claim 17, the same ground of rejection as in claim 1 is applied, wherein a non-transitory computer-readable storing medium (memory 107) (Miyazawa, fig. 1, par [0027-0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697                   

/LIN YE/           Supervisory Patent Examiner, Art Unit 2697